Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/25/2020 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/25/2020 was filed after the mailing date of the final rejection on 08/25/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of claims
Claims 7-34 and 36-46 have been withdrawn. Claims 1-6, 35, and 47 are under examination in the instant office action. 

Rejections withdrawn


Rejections maintained
The following rejections of the claims are maintained for reasons of record and the following. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 5, 6, 35, and 47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jermann et al. (US 2005/0048012 A1).
Jermann et al. meet all of the limitations of claims 1, 2, 5, 6, and 35. Jermann et al. disclose topical compositions in form cream or oral compositions in form of tablet (solid) comprising/consisting of biotin salt of alkaline earths such as Mg and pharmaceutical excipients (carrier) and the daily dosage of biotin salt of Mg is from 20 μg/day to 2 mg/day which substantially overlapped with the claimed from between 10 to about 1,000 μg (entire reference, especially abstract, 31, 33, 47, 48, 49, and 54, and claims 1, 2, 6, 8, 18, and 19). There is no sodium as must have component in the compositions disclosed by Jermann et al.
Jermann et al. meet all of the limitations of claim 47. It is noted that the reference does not teach that the composition can be used in the manner instantly claimed, [treating or preventing a disease, etc., associated with biotin deficiency in a mammal] and [for increasing biotin absorption in mammal]; however, the intended use of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is inherent in the reference composition. In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition. In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting.
The new limitation of magnesium biotinate “optical rotation of +75.1°” in claims 1, 35, and 47 is construed as formation of magnesium biotinate (with a purity of 94.8% in example 9) from D-biotin in absence of racemization, i.e., without changing the chirality of any one of the 3 chiral centers on the fused ureido ring and tetrahydrothiophene ring. The particularly preferred biotin disclosed by Jermann et al. is D-+-biotin (paragraph 15, which has the same chirality of the D-biotin disclosed in the instant specification) and D-biotin salt of magnesium is interpreted as magnesium D-biotinate, i.e., absence of racemization. Furthermore, formation of biotinate from biotin by deprotonating valeric acid on biotin does not involve any one of the 3 chiral centers on the fused ureido ring and tetrahydrothiophene ring based on chemistry knowledge, i.e., no necessary chirality change in the 3 chiral centers of biotin and thus absence of racemization.

Response to Applicants’ arguments:
Applicants’ arguments with regard to Jermann et al. not disclosing the claimed species (magnesium biotinate, i.e., metal salt of biotin and acid salt of biotin) on page 8-14 have been addressed previously in the office action dated 12/09/2019 on page 4 and 
With regard to the limitation of “for increased biotin absorption” in claim 1, according to the instant specification the alleged increased biotin absorption is achieved by using magnesium biotinate (example 15). Since Jermann et al. disclose biotin being used in form of magnesium biotinate, magnesium biotinate disclosed by Jermann et al. would have increased biotin absorption in comparison to biotin free form.

Respectfully, applicants’ arguments are not persuasive. The predictable and expected result of the claimed composition remains predictable and expected in the absence of evidence to the contrary. Accordingly, the claims remain rejected for at least these reasons and the reasons of record.

Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Jermann et al. (US 2005/0048012 A1) in view of Lockett (US 5,626,884).
The teachings of Jermann et al. are discussed above and applied in the same manner.
Jermann et al. do not specify the composition comprising a sustained-release matrix.
This deficiency is cured by Lockett who teaches compositions in form of table comprising biotin in sustained-release matrix (entire reference, especially abstract and column 4, line 32-65).


Response to Applicants’ arguments:
Applicants argue that there is no prima facie obviousness to combine Lockett and Jermann et al. and Lockett and Jermann et al. are not analogues art.
This argument is not deemed persuasive. Jermann et al. teach delivery of biotin in form of magnesium salt to human while Lockett provides the teachings of biotin being delivered in sustained-release matrix and thus it would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Jermann et al. and Lockett to specify the composition taught by Jermann et al. comprising a sustained-release matrix. Thus both Jermann et al. and Lockett references are analogues art for delivery of biotin. Please refer to MPEP 2145.III:
the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 

.

Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Jermann et al. (US 2005/0048012 A1) in view of Berlin (US 2006/0020007 A1).
The teachings of Jermann et al. are discussed above and applied in the same manner.
Jermann et al. do not specify the composition being enteric coated.
This deficiency is cured by Berlin who teaches enteric coated table comprising biotin (entire reference, especially abstract and paragraph 85-96).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Jermann et al. and Berlin to specify the composition taught by Jermann et al. being enteric coated. Enteric coated table comprising biotin was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose as to deliver biotin in a pharmaceutical tablet.

Response to Applicants’ arguments:
Argument regarding this 103 rejection is basically the same as the above 1st 103 rejection and in the previous response, thus the response discussed above and .

Claims 1, 2, 5, 6, 35, and 47 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jermann et al. (US 2005/0048012 A1).
The reference of Jermann et al. is described in detail above and that discussion is hereby incorporated by reference. It is recognized that the teachings of Jermann et al. were deemed to anticipate the claims in the preceding ground of rejection. The instant ground of rejection applies an alternative interpretation of chirality of magnesium biotinate from D-biotin, which alternative interpretation is in expectation of an argument that applicant could make regarding whether the chirality of D-biotin disclosed by Jermann et al. is kept when the magnesium forms salt. The Examiner does not agree with such a view, but nonetheless, this alternative ground of rejection is set forth to provide an alternative rationale as to the chirality of magnesium biotinate, even if they do not anticipate the claimed invention in case there is chirality change in forming biotinate magnesium salt from biotin, nonetheless provide ample disclosure, suggestion and motivation for one of ordinary skill in the art to have arrived at the claimed invention. As legal authority the examiner cites In re Adamson, 125 USPQ 233 (CCPA 1960). The case sets forth the requirements of patentability with regard to stereoisomers as follows:
The existence of a racemate is, in and of itself, sufficient to render obvious any individual stereoisomers contained within; no express suggestion of isomer separation is needed. See p. 235, ¶ 1.
One skilled in the art expects that individual stereoisomers will differ significantly in physiological/pharmacologic activity and toxicity, because living systems are chiral and thus preferentially process certain stereochemical configurations over others. See p. 234, third full paragraph, and p. 235, fifth full paragraph.

Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Jermann et al. (US 2005/0048012 A1) in view of Lockett (US 5,626,884).
The teachings of Jermann et al. are discussed above and applied in the same manner.
Jermann et al. do not specify the composition comprising a sustained-release matrix.
This deficiency is cured by Lockett who teaches compositions in form of table comprising biotin in sustained-release matrix (entire reference, especially abstract and column 4, line 32-65).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Jermann et al. and Lockett to specify the composition taught by Jermann et al. comprising a sustained-release matrix. Compositions in form of table comprising biotin in sustained-release matrix was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose as to deliver biotin in a pharmaceutical tablet.

Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Jermann et al. (US 2005/0048012 A1) in view of Berlin (US 2006/0020007 A1).
The teachings of Jermann et al. are discussed above and applied in the same manner.
Jermann et al. do not specify the composition being enteric coated.
This deficiency is cured by Berlin who teaches enteric coated table comprising biotin (entire reference, especially abstract and paragraph 85-96).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Jermann et al. and Berlin to specify the composition taught by Jermann et al. being enteric coated. Enteric coated table comprising biotin was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose as to deliver biotin in a pharmaceutical tablet.

Response to Applicants’ arguments:
Argument regarding these 103 rejections are basically the same as the above three 103 rejections and in the previous response, thus the response discussed above and previously (08/25/2020) applies here as well and is not persuasive for reason discussed.

Correspondence

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HONG YU/
Primary Examiner, Art Unit 1612